Citation Nr: 1432381	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin disability, claimed as a chronic infectious dermatitis, sarcoidosis, and residuals of skin cancer, to include as due to exposure to chemicals at Camp Lejeune, North Carolina. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This matter has been previously remanded by the Board in February 2012.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2012 remand instructed the RO/AMC to obtain a supplemental opinion as to whether it is at least as likely as not that the Veteran has a skin disability, to include chronic infectious dermatitis, sarcoidosis, and/or residuals of skin cancer, causally related to active service, to include as due to exposure to chemicals at Camp Lejeune, North Carolina.  Although the April 2012 examiner opined that the Veteran's previously treated folliculitis, resolved infected sebaceous cyst, surgically removed basal cell cancer, and removed seborrheic keratoses are all less likely than not to be related to chemical exposure at Camp Lejeune, the rationale only addressed contact dermatitis, and is therefore inadequate.  The April 2012 examiner noted that the Veteran reports having itchy skin lesions since 1962, but did not consider the Veteran's testimony as to continuity of symptomatology in her rationale.  Moreover, the April 2012 examiner has not discussed the recurrent notations in the Veteran's service treatment records regarding a rash on the Veteran's foot.  As the examiner has not considered all the relevant facts, the April 2012 examination report has little probative value.  See Reonal v. Brown, 5 Vet. 458, 461 (1993).  Therefore, another medical opinion should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder to the April 2012 examiner, or another appropriate examiner, and request a supplemental opinion.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a skin disability, to include chronic infectious dermatitis, sarcoidosis, and/or residuals of skin cancer, causally related to active service, to include as due to exposure to chemicals at Camp Lejeune, North Carolina.  The examiner should consider the entire claims file, to include the Veteran's lay statements that his rash has persisted since service, and the service treatment record (STR) notations concerning a rash on the Veteran's foot, dated January 1964, March 1964, June 1964, August 1964,  November 1964,  May 1965, June 1965, February 1966, and May 1966.  

The examiner must provide a complete rationale for any opinion given.  This rationale must address every diagnosis opined upon, and may not concentrate solely on contact dermatitis.  

2. After completing the above development, re-adjudicate the Veteran's claim of entitlement to service connection for a skin disability, claimed as a chronic infectious dermatitis, sarcoidosis, and residuals of skin cancer, to include as due to exposure to chemicals at Camp Lejeune, North Carolina.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



